Citation Nr: 1805943	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder from August 13, 2010 to October 7, 2015.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD with major depressive disorder since October 7, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from October 7, 2015 to February 16, 2016.


REPRESENTATION

Veteran represented by:	Michael G. Miskowiec, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and D.R.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The January 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective August 13, 2010.  The Veteran's claim was later recharacterized as "PTSD with major depressive disorder."  In October 2017, the RO assigned the Veteran a 50 percent rating, effective October 7, 2015 forward.  However, because that was not a full grant of the benefits sought, the matter remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2012, a new VA Form 21-22 (Appointment of Individual as Claimant's Representative) was received at the RO appointing the attorney listed on the title page above.  The Board recognizes this change in representation.

In October 2015, the Veteran testified at a videoconference hearing from the RO.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted that hearing is no longer at the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board, which his attorney declined.  See June 2017 Correspondence.

The Board remanded the Veteran's claim in January 2016 for further development.  That development having been completed, the claim has returned to the Board.


FINDINGS OF FACT

1.  The Veteran's PTSD with major depressive disorder does not cause deficiencies in most areas due to symptoms equivalent in severity to those corresponding to a 50 percent rating from August 13, 2010 to October 7, 2015.

2.  The Veteran's PTSD with major depressive disorder causes deficiencies in most areas due to symptoms equivalent in severity to those corresponding to a 70 percent rating from October 7, 2015, forward.

3.  From October 7, 2015 to February 16, 2016, the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment.














CONCLUSIONS OF LAW

1.  From August 13, 2010 to October 7, 2015, the criteria for an initial rating in excess of 30 percent for PTSD with major depressive disorder has not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From October 7, 2015, the criteria for an initial rating of 70 percent for PTSD with major depressive disorder has been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2017).

3.  The criteria for entitlement to a TDIU rating from October 7, 2015 to February 16, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duty

The Board finds that there was substantial compliance with the Board's January 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the remand instructions directed the RO to obtain the Veteran's Federal treatment records, to send a letter to the Veteran and his representative to identify additional information not currently of record, and schedule the Veteran for a VA examination to examine the severity of the Veteran's service-connected PTSD.  In this regard, the Veteran's VA treatment records were obtained.  In June 2016 the RO sent a letter to the Veteran requesting additional information to support his claim, including private treatment records.  The Veteran received a VA examination for PTSD in July 2016.




II.  Increased Rating for PTSD with Major Depressive Disorder

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD with major depressive disorder has been assigned a 30 percent rating under DC 9411, which pertains to PTSD, from August 13, 2010 to October 7, 2015 and 50 percent rating from October 7, 2015, forward.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Concerning the time period from August 13, 2010 to October 7, 2015, in VA mental health notes primarily demonstrated increasing irritability and anxiety symptoms.  Hallucinations and delusions were typically not detected and there was no evidence of cognitive dysfunction.  In a December 2011 mental health note the Veteran was noted to be somewhat paranoid and "maybe getting mildly delusional at times."  The Veteran regularly denied thoughts of harm to self or others during this time period.  However, in January 2012 the Veteran wrote a letter about "eating a bullet."  The Veteran reported nightmares, anxiety, and being "hyper aware."  The Veteran further admitted to self-injurious behavior during the last few weeks.  The VA mental health note indicated that the last episode involved shaving approximately one week ago and the Veteran's bilateral biceps showed scratches and scrapes.  The Veteran's wife reported that the Veteran also had scratches and scrapes on his legs.  The Veteran reported that he began engaging in this behavior in recent weeks, after reading that it releases endorphins, which he stated relieves anxiety.  The Veteran was admitted to the hospital as a result.

The Veteran underwent VA examinations in September 2011 and January 2012 for PTSD.  In September 2011, the Veteran was diagnosed with the following: PTSD with anxiety and depressive disorder and assessed a GAF score of 60.  The Veteran advised of flashbacks, trouble sleeping, avoiding crowds, impaired social relations, isolation, and loss of focus at work.  The examiner noted the Veteran's PTSD symptoms are moderately impairing regarding social functioning and mood.

In the January 2012 VA addendum opinion, the examiner stated that the Veteran's PTSD symptoms moderately impair him.  Specifically, the Veteran has occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was noted to be generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

The Veteran's PTSD with major depressive disorder has not more nearly approximated the criteria for a 50 percent rating for the time period from August 13, 2010 to October 7, 2015, as his symptoms do not cause the level of functional impairment that is typically associated with that evaluation.  For this time period, the evidence of record did not demonstrate flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and circumstantial, circumlocutory, or stereotyped speech.  Moreover, the VA examiner did not find this degree of functional impairment as reflected in the January 2012 addendum opinion.

Concerning the time period from October 7, 2015, forward, the Veteran testified at a videoconference hearing on October 7, 2015.  The Veteran advised that he believes his PTSD symptoms are worsening and that he experiences panic attacks prior to work, sleep difficulties, and is compelled to lock all of the doors and windows in his home after work and when a person exits.

In a May 2015 VA treatment record, the Veteran stated that while he is doing better, he continues to struggle with his PTSD symptoms.  The Veteran provided that he dislikes crowds and experiences flashbacks and intrusive thoughts about the military.  The Veteran explained that he is emotionally detached from his surroundings, avoidant, hypervigilant, and has an exaggerated startle response.  The Veteran complained of short term and long term memory loss in September 2015.  In December 2015 the Veteran expressed that he was paranoid, had sleeping issues, wandered outside at night, and had gone to the store and did not remember how or why he traveled to that location.  The Veteran reported nightmares, panic attacks, headaches, irritability, memory impairment, hypervigilance, and paranoia on December 3, 2015.

The Veteran described not sleeping well, being more depressed, and struggling in his work environment in February 2016.  In a March 2016 mental health note, the Veteran stated that his hypervigilance is difficult to cope with, he is having difficulty sleeping, and expressed that his back pain and PTSD make it difficult for him to work.  The note indicated the Veteran was experiencing increased PTSD symptoms and panic attacks.  At that time, the Veteran's social worker provided that the Veteran's PTSD and chronic pain are disabling to the point where he is unable to work.  It was noted the Veteran was seeking leave under the Family and Medical Leave Act (FMLA).  In April 2016, the Veteran provided that he has difficulty leaving home due to anxiety and hypervigilance, he checks his home's locks and doors repeatedly, has trouble sleeping, is irritable, and is easily overwhelmed.  The Veteran consistently provided details of social difficulties with his nuclear family.  The Veteran's inability to work was included in July 2016 mental health clinic note due to his PTSD, fused back, and chronic pain.  It was noted the Veteran will most likely not return to work.

A private treatment record from Encouraging Words Counseling from March 2016 noted clinical observations of depressed mood, appetite/sleep disturbances, low energy, panic, anxiety, irritability, obsessive/compulsive, impaired memory/concentration, and oppositional.  The Veteran was also noted to have anxiety, anger issues, trouble sleeping, and job stress.  The Veteran did not demonstrate a risk of harm to self or others, delusions, or hallucinations.

The Veteran also underwent a VA examination for PTSD in July 2016.  The Veteran reported anxiety, hypervigilance, irritability or panic attacks, depressed mood, lack of motivation, trouble with concentration affecting short term memory, sleep issues, socialization issues, and difficulty coping with stress.  The Veteran was attributed with the following: depressed mood, anxiety, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was observed to have no suicidal or homicidal thoughts and no audio or visual hallucinations.  The Veteran showed intact cognition, fair memory, insight, and judgment for his age and level of education.  The examiner stated the Veteran's PTSD symptoms increased since his prior VA examination for PTSD in September 2011.  The examiner further stated the Veteran is unable to work and his current level of severity of PTSD is moderate to severe. 

The criteria for a 70 percent rating from October 7, 2015, forward are satisfied.  The Veteran reported obsessional rituals which interfere with routine activities in the October 2015 videoconference hearing.  The Veteran consistently expressed social impairment with family relations.  In March 2016, the Veteran's social worker stated that the Veteran is unable to work because of his PTSD and chronic pain.  The July 2016 examination for PTSD noted the Veteran experienced panic attacks more than once a week and had a difficulty in adapting to stressful circumstances.  The examiner further provided that his PTSD symptoms increased since his last examination and that he is unable to work.

The Board notes that the Veteran was assigned a total disability rating based on individual unemployability from February 16, 2016, which is the day following his last day of full-time employment.

However, the criteria for a 100 percent rating for PTSD with major depressive disorder have not been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See Vazquez-Claudio, 713 F.3d at 116-17; see also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the findings from the July 2016 VA examination for PTSD affirmatively showed that the Veteran did not have suicidal or homicidal thoughts or audio or visual hallucinations.  The examiner noted the Veteran showed intact cognition, and fair memory, insight, and judgment.  See 38 C.F.R. § 4.130, DC 9411.

Further, the evidence reflects that the Veteran's service-connected PTSD with major depressive disorder did not cause either total occupational or total social impairment, as he maintained some social relationships, including with several members of his family.  See 38 C.F.R. § 4.130.  The Veteran has been noted to be calm, cooperative, and exhibiting normal communication by VA medical providers.  Id.  As will be discussed below, the Veteran maintained substantially gainful employment until February 16, 2016.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

In sum, the preponderance of the evidence weighs against assignment of a rating higher than 30 percent for the Veteran's PTSD with major depressive disorder from August 13, 2010 to October 7, 2015.  The preponderance of the evidence weighs in favor of assignment of a 70 percent rating for PTSD with major depressive disorder from October 7, 2015, forward.  

III.  Total Disability Based on Individual Unemployability

In light of the Board's decision herein, the Veteran is now in receipt of a 70 percent rating for PTSD with major depressive disorder from October 7, 2015, forward, which is sufficient to avail him of schedular TDIU rating under § 4.16(a).  The Board notes the Veteran's attorney requested an earlier effective date for assignment of a TDIU rating, prior to July 1, 2016, if the Veteran met the schedular requirements.  See July 2017 Notice of Disagreement.  An October 2017 rating decision granted an earlier effective date of February 16, 2016 for a TDIU rating.  The only remaining consideration, then, is whether his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment from October 7, 2015 to February 16, 2016-the time period in which the Veteran meets the schedular requirements for consideration for a TDIU rating and has not been assigned such rating.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

The Veteran indicated that he missed work and used sick leave as soon as he accrued the necessary hours to avoid going to work because of his PTSD symptoms.  See September 10, 2016 Mental Health Clinic Note, February 18, 2016 Mental Health Individual Note, October 2015 Hearing Transcript.  While the Veteran missed work because of his PTSD symptoms and experienced difficulties and limitations at work because of PTSD and his other service-connected disabilities, he maintained substantially gainful employment.  In June 2016, the Veteran indicated that he worked 40 plus hours a week from June 2003 to February 2016.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Veteran also noted that his highest gross earnings per month was $3,000.00 and that the income he earned over the past 12 months was $33,000.00.  Id.  There is no evidence that the Veteran's employment became marginal from October 7, 2015 to February 16, 2016.

As there is no evidence of unemployability due to the Veteran's service-connected disabilities from October 7, 2015 to February 16, 2016, the issue of entitlement to a TDIU rating has not been demonstrated for that time period.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder from August 13, 2010 to October 7, 2015, is denied.

Entitlement to a disability rating of 70 percent for PTSD with major depressive disorder from October 7, 2015, forward, is granted.

Entitlement to a TDIU rating from October 7, 2015 to February 16, 2016, is denied.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


